 Case 1:18-cv-01259-RGA Document 13 Filed 10/17/18 Page 1 of 1 PageID #: 194




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,

       Plaintiff,
                                                    Civil Action No. 1:18-cv-1259-RGA
               v.
                                                    JURY TRIAL DEMANDED
SMARTMATIC USA CORPORATION,

       Defendant.


                                  STIPULATION AND ORDER

       IT IS HEREBY STIPULATED by the parties, subject to the Court’s approval, that the time

for plaintiff to file its answering brief on Defendant Smartmatic USA Corporation’s Motion to

Dismiss Complaint (D.I. 10) is extended by two weeks (from October 24, 2018 to November 7, 2018)

and the time for defendant to file its reply brief is extended by one week (from November 14, 2018 to

November 21, 2018).

Dated: October 17, 2018


ROGOWSKI LAW LLC                                           DLA PIPER LLP (US)

By: _/s/ Patricia S. Rogowski _                            By: _/s/ Denise S. Kraft __________
Patricia Smink Rogowski (Bar No. 2632)                     Denise S. Kraft (Bar No. 2778)
501 Silverside Road, Suite 11                              Brian A. Biggs (Bar No. 5591)
Silverside Carr Executive Center                           1201 North Market Street, Suite 2100
Wilmington, DE 19809                                       Wilmington, DE 19801-1147
(302) 893-0048 (t)                                         (302) 468-5700 (t)
pat@rogowskilaw.com                                        denise.kraft@dlapiper.com
Attorney for Plaintiff,                                    brian.biggs@dlapiper.com
Maritz Holdings, Inc.                                      Attorneys for Defendant
                                                           Smartmatic USA Corporation

Approved and So Ordered this ______ day of _______________, 2018.


                                                    ____________________________________
                                                    UNITED STATES DISTRICT COURT JUDGE
